Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawacki (US 20170158111) in view of Hibino (US 20180194272).
	Regarding claim 1, Zawacki teaches:
a housing (Housing 22 (0015))
an outer lens that is assembled to the housing so as to cover the housing from an outside of the vehicle and that is configured to form a lamp chamber between the housing and the outer lens (Fig 1. Element 32)
a millimeter wave radar that is positioned on a side further inward in the vehicle than the housing and that is disposed an outside of the lamp chamber (Fig.1 Element 70)
that is configured to transmit (The object detection device 70 is connected to the housing 22 and is operable to detect the object 14 in the exterior environment 12 of the vehicle 10 via an electromagnetic energy 72 (0031))
a light source that is disposed in the lamp chamber and that is configured to emit light toward the side outward of the vehicle through the outer lens (a Daytime Running Lamp (DRL) light (arrow 27)(0013))
wherein the (Fig.2 Element 70 and The housing 22 supports all of the components of the exterior lighting and object detection assembly 20 (0015))
a first functional membrane configured to allow penetration of the millimeter waves and to allow penetration and reflection of the light is formed on the outer lens (The first portion 34 of the inner lens 30 is disposed between the object 14 and the object detection device 70 and is configured to permit the electromagnetic energy 72 to pass through(0034)). Functional membrane being the portion 34 which is shown in Fig. 2.
a second functional membrane configured to allow penetration of the millimeter waves and to allow at least reflection of the light reflected by the first functional membrane is formed on the housing (The first portion 34 of the inner lens 30 may also include a smooth outer surface 74, as shown, and an electromagnetic energy pass through portion 76(0034))
Zawacki teaches the limitations above but fails to teach millimeter-wave radar. However, Hibino teaches millimeter-wave radar (Examples of the radar sensors include laser radars and millimeter-wave radars (0030)).
Zawacki and Hibino are considered analogous since they are both in the field of radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize a millimeter wave radar for detection purposes in vehicles in order to reduce the size of the radar and have high spatial resolution.
Regarding claim 2, Zawacki teaches:
wherein the first functional membrane is formed on an inner surface of the outer lens exposed to an inside of the lamp chamber (The first portion 34 of the inner lens 30 is disposed between the object 14 and the object detection device 70 and is configured to permit the electromagnetic energy 72 to pass through(0034)). Functional membrane being the portion 34 which is shown in Fig. 2.and the second functional membrane is formed on a facing surface of the housing exposed to the inside of the lamp chamber and facing the inner surface (The first portion 34 of the inner lens 30 may also include a smooth outer surface 74, as shown, and an electromagnetic energy pass through portion 76(0034))
Regarding claim 3, Zawacki teaches wherein a plurality of light sources are disposed outside a transmission path of the millimeter waves (In another embodiment, the exterior lighting and object detection assembly includes a housing, a first light source, a second light source, a third light source (004))
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawacki(US 20170158111) in view of Hibino (US 20180194272) in further view of Johnson (US 20040219366).
Regarding claim 4, Zawacki and Hibino teach the limitations above but fail to teach wherein the first functional membrane and the second functional membrane are indium-deposited films. However, Johnson teaches the metal layer 14 is applied to the baseweb 12 by vapor deposition techniques. The metal layer preferably comprises indium but also can include alloys of indium (0015).
Zawacki, Hibino, and Parker are considered analogous since they are both in the field of light systems therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Zawacki, Hibino, and Parker in order to have the more reflective film as to utilize as much of light as possible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/              Examiner, Art Unit 3648                                                                                                                                                                                          
/VLADIMIR MAGLOIRE/              Supervisory Patent Examiner, Art Unit 3648